DETAILED ACTION
	Claim objections of 5-17 and 24-32 have been withdrawn due to claim amendment. 

Allowable Subject Matter
Claims 1, 4-8, 10-18, and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts teach “and the sub-range value represents an upper bound of the respective sub-range, such that two or more of the sub-ranges have upper bounds that are separated from the upper bound of the immediately preceding sub-range by unequal elements.” 
The closest prior art Rosewarne (WO 2012/0126037) discloses Q mapping with sub-ranges but fails to disclose “and the sub-range value represents an upper bound of the respective sub-range, such that two or more of the sub-ranges have upper bounds that are separated from the upper bound of the immediately preceding sub-range by unequal elements.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486